PHILLIPS, Judge.
Defendant’s appeal is based on the solitary contention that the evidence was insufficient to justify his conviction, in that it showed no “taking” of the dog by him as the law requires. This contention is without merit and we overrule it. The State was obliged to prove that defendant took and carried away the dog without the owner’s consent, and with the intent to deprive the owner of his property permanently. State v. Perry, 305 N.C. 225, 287 S.E. 2d 810 (1982). These elements were clearly and substantially covered by evidence which tended to show that the dog was taken from its lot without the owner’s consent, defendant had the dog almost immediately thereafter, falsely claiming that the owner had given it to him, and then sold the dog to another.
No error.
Judges Arnold and Cozort concur.